DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks, page 5) with respect to the limitation “each of a plurality of the CCEs constituting the CORESET each includes six contiguous Resource Element Groups (REGs) in a frequency domain” in amended claim 1 have been considered but are moot in view of new ground of rejection.

Applicant's arguments (Remarks, pages 6-7) with respect to the limitation “a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate, by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate” in amended claim 1 have been fully considered but they are not persuasive.
Applicant submitted that the cited art does not disclose or suggest “a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate, by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate”, as cited in amended claim 1. The examiner respectfully disagrees.
3GPP R1-1715750 teaches “a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate, by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate”. On page 5, lines 5-7, 3GPP R1-1715750 discloses “with semi-statically configured CORESETs/RESETs, it may occur that a PDSCH scheduled to a UE in a given slot does not overlap with all the CORESETs/RESETs of L1-siganlling group. This is illustrated on the Figure 3, where CORESET #1 in L1-sig-group #1 is outside of the PDSCH allocation”. On page 5, Proposal-6, 3GPP R1-1715750 discloses “When all CORESETs/RESETs belonging to a L1-signalling group are fully non-overlapping with the PDSCH allocation in a given slot, consider splitting the remaining CORESETs/RESETs of other L1-signalling group overlapping with the PDSCH into L1-signalling-subgroups”. Thus, with semi-statically configured CORESETs/RESETs, PDSCH can be non-overlapping with CORESETs.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a monitor unit configured to monitor a first physical downlink control channel (PDCCH) candidate …” and “a receiver configured to receive a first physical downlink shared channel (PDSCH) …” in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279210, relying on the provisional application 62/476,207) in view of 3GPP TSG-RAN WG1 R1-1715750 (hereinafter 3GPP R1-1715750) and Yang et al. (US 2020/0145165).
	Regarding Claim 1, Sun teaches a terminal apparatus, comprising:
a monitor unit configured to monitor a first physical downlink control channel (PDCCH) candidate with aggregation level 8 and a second PDCCH candidate with aggregation level 16 in a control resource set (CORESET) mapped to one orthogonal frequency division multiplexing (OFDM) symbol ([0030] for one UE, the channel estimate obtained for one resource element (RE) should be reusable across multiple BDs involving that RE in at least the same control resource set (CORESET) and type of search space; [0032] a search space is formed by a profile of decode candidates of different aggregation levels (ALs) (e.g., 4 AL1+4 AL2+2 AL4+2 AL8, etc.). The network (e.g., a base station or gNB) may send PDCCH in one or more of the decoding candidates to the UE. The UE needs to try decoding all the decoding candidates for potential downlink control information (DCI). According to the binary tree based PDCCH search space design, the UE may share channel estimation for a REG among different decoding N control resource set (CORESET), e.g., root node "AL16" for a CORESET of 16. For example, each parent node can be split into two continuous halves, or branched out, to form two child nodes (e.g., the AL16 node branches to two AL8 nodes)), wherein:
a smallest index of a first plurality of control channel elements (CCEs) that constitute the first PDCCH candidate is identical to a smallest index of a second plurality of CCEs that constitute the second PDCCH candidate ([0058] The root node of the tree may be the size 2N control resource set (CORESET), e.g., root node "AL16" for a CORESET of 16. For example, each parent node can be split into two continuous halves, or branched out, to form two child nodes (e.g., the AL16 node branches to two AL8 nodes) (i.e., the first CCE of AL16 is identical to the first CCE of the left AL8)).
	However, Sun does not teach a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate, by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate, wherein each of a plurality of the CCEs constituting the CORESET includes six contiguous Resource Element Groups (REGs) in a frequency domain.
	In an analogous art, 3GPP R1-1715750 teaches a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate (Section 2.1, lines 15-17, If the indication is carried in the UE-specific DCI, i.e., the DCI scheduling the PDSCH, it allows different 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1715750’s method with Sun’s method so that dynamic PDSCH resource allocation can be achieved with different configurations of non-overlapping or partially/fully overlapping PDSCH with PDCCH. Thus, the network system becomes more flexible and efficient when transmitting control signals and data packets on downlink channels.
	The combination of Sun and 3GPP R1-1715750 does not teach wherein each of a plurality of the CCEs constituting the CORESET includes six contiguous Resource Element Groups (REGs) in a frequency domain.
In an analogous art, Yang teaches wherein each of a plurality of the CCEs constituting the CORESET includes six contiguous Resource Element Groups (REGs) in a frequency domain ([0104] As shown in FIG. 5, the CCE 1, the CCE 2, the CCE 3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Sun’s method so that the physical resources carrying one PDCCH are relatively centralized in frequency domain. The network device selects, through scheduling, a frequency resource with relatively good channel quality to carry the PDCCH, so that transmission efficiency and transmission reliability of the PDCCH can be improved by using frequency selectivity of a radio channel (Yang [0104]).

Regarding Claim 2, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0044649) teaches method for receiving DCI in the 5G system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413